In the Matter of Disciplinary Proceedings Against THOMAS W. McLEAN, Attorney at Law. Case No. 87-2328-D
On March 7, 1988 the referee filed a report recommending that the petition of Thomas W. McLean for the revocation of his license to practice law in Wisconsin by consent, pursuant to SCR 21.10(1), be granted. Attorney McLean was admitted to practice law in Wisconsin in 1950 and practiced in Nekoosa until January 14, 1988, at which time the court summarily suspended his license pending final dispo*372sition of this proceeding in response to his July, 1987 conviction in Wood county circuit court of five counts of theft of client funds. In 1983 the court publicly reprimanded Attorney McLean for neglect of several estates and failure to cooperate with the Board of Attorneys Professional Responsibility in its investigation. Disciplinary Proceedings Against McLean, 114 Wis. 2d 202, 337 N.W.2d 831 (1983). The referee in this proceeding is the Honorable Timothy L. Vocke, reserve judge.
Attorney McLean stipulated that he cannot successfully defend against allegations that, in addition to the theft of client funds, he neglected the probate of three estates for which he had been retained and converted funds belonging to one of those estates to his own use, in violation of SCR 20.32(3)(1986), 11.05 and 20.50(1986).
IT IS ORDERED that the petition for revocation of license by consent is granted and the license of Thomas W. McLean to practice law in Wisconsin is revoked, effective the date of this order.
IT IS FURTHER ORDERED that within 60 days of the date of this order Thomas W. McLean pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding.
IT IS FURTHER ORDERED that Thomas W. McLean comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.